Citation Nr: 1752248	
Decision Date: 11/15/17    Archive Date: 11/22/17

DOCKET NO.  14-37 013	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for lung cancer, to include as the result of in-service asbestos exposure.

2.  Entitlement to service connection for asbestosis, to include as the result of in-service asbestos exposure.  

 
REPRESENTATION

Veteran represented by:  Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Melissa Barbee, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from March 1958 to March 1962.    

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas. 

In August 2017, the Veteran testified before the undersigned Veterans Law Judge at a video conference hearing.  A transcript of the hearing has been associated with the claims file.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The issue of entitlement to service connection for asbestosis is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).  


FINDING OF FACT

The Veteran does not have a current diagnosis of lung cancer. 





CONCLUSION OF LAW

The criteria for service connection for lung cancer have not been met.  38 U.S.C. §§ 1101, 1112, 1113, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and to Assist

Pursuant to the Veteran's Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C. §§ 5100, 5102, 5103, 5103A; 38 C.F.R. § 3.159.

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C. § 5103(a); 38 C.F.R. § 3.159(b).  VA's duty to notify was satisfied by a letter dated September 2011.  

VA also has a duty to provide assistance to substantiate a claim.  38 U.S.C. § 5103A; 38 C.F.R. § 3.159(c).  The duty to assist the Veteran in the development of his claim has been met.  All potentially relevant evidence necessary to adjudicate the claim has been identified and obtained, including the Veteran's service treatment records, personnel records, and post-service VA medical records.

The Board has considered whether a VA medical examination was required in connection with the claim of service connection for lung cancer under the duty to assist.  First and foremost, VA must provide a VA medical examination when there is competent evidence of a current disability or persistent or recurrent symptoms of a disability.  McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  The evidence of record is such that the duty to obtain a medical examination was not triggered in this case because, as will be discussed below, the evidence fails to demonstrate that the Veteran has a current diagnosis or recurrent symptoms suggestive of lung cancer.  Thus, the Board finds that there is no requirement to obtain a VA medical examination in connection with the Veteran's claim for service connection for lung cancer.  See McLendon, 20 Vet. App. at 85-86; see also Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).  

Neither the Veteran nor his representative has advanced any procedural arguments in relation to VA's duty to notify and assist; accordingly, the Board will proceed with appellate review.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015).

II.  Entitlement to Service Connection for Lung Cancer 

Legal Criteria

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C. § 1131; 38 C.F.R. § 3.303(a).  In general, service connection requires (1) evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of an in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Service connection may be granted for any disease diagnosed after discharge when all evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection for certain chronic diseases, including lung cancer, will be presumed if they manifest to a compensable degree within one year following active military service.  This presumption, however, is rebuttable by probative evidence to the contrary.  38 U.S.C. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  While the disease need not be diagnosed within the presumptive period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.  Presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection.  38 C.F.R. § 3.303(d). 

For the showing of a chronic disease in service, there must be a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, evidence of continuity of symptoms after discharge is required to support the claim.             38 C.F.R. § 3.303(b); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

In deciding whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990); see also Alemany v. Brown, 9 Vet. App. 518 (1996).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded to the claimant.  Gilbert, 1 Vet. App. at 53.   

Analysis

The Veteran asserts that service connection for lung cancer is warranted based on his reported in-service exposure to asbestos.  The Veteran contends that he was routinely exposed to asbestos due to his military occupational specialty (MOS) as a motor vehicle operator.  The Veteran has stated that his MOS required him to service and maintain military vehicles, which included changing brake linings, using a file to clean brake shoes, and wrapping fuel lines in asbestos cloth, oftentimes using his teeth to tear the cloth.  The Veteran has also stated that he was required to help clear out debris from old buildings being remodeled on base, and that he never wore a mask during this task.  The Veteran, as a lay person, is competent to testify as to the facts of his asbestos exposure, such as his use of asbestos cloth in service.  See McGinty v. Brown, 4 Vet. App. 428, 432 (1993); see also 38 C.F.R. § 3.159(a)(2).  However, the Board notes that exposure to asbestos alone is not considered to be a disability; rather, the exposure must have resulted in the Veteran developing a disease related to that exposure.     

The Board must first determine whether the Veteran has a current diagnosis of lung cancer.  Notwithstanding a pre-service history of asthma, the Veteran's service treatment records are silent as to any complaints of or treatment for lung cancer, or any other lung condition, in service.  The Veteran's March 1962 separation exam noted normal lungs and chest.             

The first clinical indication of a mass on the Veteran's lungs occurred in 2011, almost 50 years after separation from active duty service.  The Veteran's VA medical records reveal that a computerized tomography (CT) scan of the Veteran's chest identified a mass on his left lung in June 2011.  The examining doctor suspected the mass was malignant.  A subsequent biopsy revealed that the mass was actually squamous metaplasia, which is a benign non-cancerous change to the surface lining cells of certain organs, such as, in this case, the lungs.  Follow-up CT scans of the Veteran's chest in September 2011 and April 2012 revealed that the mass had decreased in prominence.  The examining doctors opined that the nodule was likely an inflammatory lesion or response to a prior infection that had left scarring.  A CT scan in April 2013 showed that the mass had slightly increased in size compared to the April 2012 scan, but was smaller than in the September 2011 scan.  Multiple new small nodules on the left lung were observed, but the thoracic surgeon determined that no new biopsy was necessary.  A November 2016 CT scan revealed that the nodule in the Veteran's left lung had remained essentially unchanged, while the group of smaller nodules that had previously been observed had cleared.  Another CT scan in January 2017 again showed the mass unchanged and a doctor determined that the Veteran's lung nodule was stable.       

The existence of a current disability is the cornerstone of a claim for VA disability compensation; consequently, failure to establish a current disability results in the denial of a claim.  38 U.S.C. §§ 1131; 38 C.F.R. § 3.303; see Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997).  Specifically, a claimant must have a disability in order to be considered for service connection.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The Board recognizes that the Court has held that the presence of a chronic disability at any time during or immediately preceding the claims process can justify a grant of service connection, even where the most recent diagnosis is negative.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007). 

In this case, the medical evidence of record does not reflect a current diagnosis of lung cancer, and no such diagnosis was rendered at any time during the pendency of this appeal.  The Board acknowledges that the Veteran has had nodules in his left lung, first detected in June 2011.  However, a biopsy of the mass conducted in June 2011 was negative for cancer and it was determined to be squamous metaplasia, a normal, benign change to the lung's surface lining cells.  Subsequent follow-up CT scans of the Veteran's chest have revealed that these nodules have either decreased in size or completely resolved since then.  VA doctors have attributed these nodules to inflammation or the residuals of a prior infection.  Furthermore, during his August 2017 video conference hearing, when asked by the Veterans Law Judge if he was currently diagnosed with lung cancer, the Veteran responded, "no, not yet."  Based on this review of the competent evidence of record, the Board finds that a current diagnosis of lung cancer has not been established at any time during the pendency of this appeal. 

The Veteran has claimed to have lung cancer due to his in-service asbestos exposure, presumably, because of the benign nodules that have been detected on his lungs.  However, the Board notes that lung cancer is not the type of disability that is capable of lay observation and diagnosis, and there is no indication the Veteran has the requisite knowledge of medical principles needed to render an opinion on matters involving medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Kahana v. Shinseki, 24 Vet. App. 428 (2011).  Therefore, the Board finds that the Veteran's contention that he has had, or will have, lung cancer is outweighed by the probative medical evidence of record showing that he does not have a diagnosis of lung cancer. 

Accordingly, the Board finds that a preponderance of the evidence is against the Veteran's claim for service connection for lung cancer.  Because the evidence fails to establish a current diagnosis, the Veteran's claim does not satisfy the criteria for service connection.  As such, entitlement to service connection for lung cancer, to include as the result of in-service asbestos exposure, is not warranted.  38 U.S.C. §§ 1131, 5107; 38 C.F.R. §§  3.102, 3.303; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).     


ORDER

Entitlement to service connection for lung cancer, to include as the result of in-service asbestos exposure, is denied.  


REMAND

Concerning the Veteran's claim for entitlement to service connection for asbestosis, the Board finds that remand is necessary as the evidence of record is not sufficient to adequately adjudicate the Veteran's appeal.  

With respect to asbestosis, there is no specific statutory or regulatory guidance with regard to claims for service connection for asbestos-related diseases; however, VA issued a circular on asbestos-related diseases in 1998 which provided guidelines for considering asbestos compensation claims and which are now included in the amended/rewritten VA Adjudication Procedure Manual.  See M21-1MR, Part IV, Subpart ii, Chap. 1, Sec. H, Para. 29, entitled "Developing Claims for Service Connection for Asbestos-Related Diseases," and Part IV, Subpart ii, Chap. 2, Sec. C, Para. 9, entitled "Service Connection for Disabilities Resulting from Exposure to Asbestos."

The manual specifically provides that VA must determine whether military records demonstrate evidence of asbestos exposure in service; whether there is pre-service and/or post-service evidence of occupational or other asbestos exposure; and then make a determination as to the relationship between asbestos exposure and the claimed diseases, keeping in mind the latency and exposure information pertinent to the Veteran.  M21-1MR, Part IV, Subpart ii, Chap. 2, Sec. C, Para. 9h.

Review of the record reveals that the AOJ has not conducted the evidentiary development needed to make the determinations required by the manual with respect to the Veteran's reported asbestos exposure during service.  

In this regard, the Veteran contends that he was routinely exposed to asbestos during service due to his MOS as a motor vehicle operator.  The RO has not made a determination of whether the Veteran was exposed to asbestos during service.  On remand, the RO is asked to make a formal finding regarding the Veteran's in-service exposure to asbestos.  The RO should conduct research, including contacting the National Personnel Records Center (NPRC), or other appropriate entity, to determine whether the Veteran's MOS was such that would have likely resulted in exposure to asbestos.    

In his August 2017 video conference hearing, the Veteran stated that he was diagnosed with asbestosis approximately 20 years ago.  He mentioned that after his diagnosis, he hired an attorney to handle his case, and now he is receiving payment from "the asbestos companies themselves."  This statement suggests that the Veteran was involved in a post-service lawsuit for asbestos exposure.  Information relating to this lawsuit should be obtained, to the extent possible.  On remand, the RO should request the Veteran to submit to VA any litigation materials and the details of a settlement related to a post-service asbestos exposure lawsuit. 

The Veteran indicated in his August 2017 video conference hearing that there may be outstanding private medical records pertaining to his diagnosis of asbestosis.  He specifically mentioned having been treated by doctors at Providence Medical Center and/or Providence Hospital.  However, there are no private treatment records associated with the Veteran's claims file in regards to this appeal.  On remand, the RO should assist the Veteran with obtaining all outstanding private and VA medical records pertaining to any diagnosis or treatment he has received for asbestosis.  

The Veteran's claims file includes a December 2015 statement from a private pulmonologist, Dr. K., diagnosing the Veteran with mild asbestosis with pleural plaque.  The doctor attributed the Veteran's asbestosis to his in-service asbestos exposure.  Furthermore, VA treatment records reveal that a June 2011 CT scan showed pleural thickening and pleural calcifications on the Veteran's lungs, which the doctor opined "may be secondary to prior asbestos exposure."  The evidence of record contains competent medical evidence of a diagnosis of asbestosis.  The Veteran has not yet been afforded a VA examination.  On remand, the Veteran must be afforded a VA medical examination to determine the nature and etiology of his claimed disorder.  

Accordingly, this case is REMANDED for the following actions: 

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Conduct appropriate development to attempt to verify through official sources, to include contacting the service department and the NPRC, regarding the Veteran's claimed exposure to asbestos during service, taking into account his MOS and described job duties.  The AOJ should also note any pre-service and/or post-service occupational or other asbestos exposure. 

Thereafter, make a formal finding clarifying the likelihood that the Veteran was exposed to asbestos during his active duty service and associate the report of this determination with the claims file. 

2. Request from the Veteran all litigation materials related to the post service asbestos-related lawsuit, including the terms of the settlement, and any medical records relied upon in the litigation.  

3.  Contact the Veteran and request that he provide information as to any outstanding private and/or VA treatment records pertaining to his diagnosis and/or treatment of asbestosis.  Specifically, he should be requested to provide authorization for VA to obtain private medical records from Providence Medical Center and/or Providence Hospital as identified by the Veteran during the August 2017 Board hearing.    

4. Once the aforementioned records have been obtained and associated with the Veteran's claims file, to the extent available, schedule the Veteran for a VA medical examination with the appropriate medical professional.  The claims file should be made available to the examiner in conjunction with the examination and s/he should review it in its entirety. 

The examiner is asked to provide an opinion as to whether it is as least as likely as not (50 percent probability or greater) that the Veteran's asbestosis is etiologically related to any in-service exposure to asbestos (such as working on brakes).  In making this assessment, the examiner should also acknowledge any history of exposure to asbestos during service, as well as any verified exposure to asbestos pre/post-service.    

In formulating the opinion, the term "at least as likely as not" does not mean "within the realm of possibility." Rather, it means that the weight of the medical evidence both for and against the claim is so evenly divided that it is as medically sound to find in favor of the claim as it is to find against it.

The examiner must provide a complete rationale for any opinion(s) offered, citing to the examination findings or other evidence in the record when necessary to support the conclusion(s) reached.  If an opinion cannot be reached without resorting to speculation, the examiner must explain why.

5.  After ensuring compliance with the above, readjudicate the claim on appeal.  If the benefit sought on appeal remains denied, issue a supplemental statement of the case to the Veteran and his representative and allow the appropriate time for response.  Then, return the case to the Board for further appellate review.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
Lesley A. Rein
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017). 




Department of Veterans Affairs


